COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 5 of Harris County

Date motion filed:          February 27, 2019

Party filing motion:        Appellant

       It is ordered that appellant’s motion for rehearing is denied.


Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

Panel consists of Justices Lloyd, Kelly, and Hightower.


Date: April 2, 2019